Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 07/20/21, has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.          The drawings filed on 07/20/21.  These drawings are acceptable.

Claim Objections
4.	Claims 16 and 31 are objected to because of the following informalities: 
            The claims disclose the following limitation: “wherein the spectral working band has a bandwidth less than or equal to 200 nanometers (nm), and wherein the spectral working band is comprised between 300 nm and 1,100 nm.”  If the bandwidth less than or equal to 200 nanometers, then this bandwidth cannot between 300 nm and 1,100 nm, because the intersection of these two sets of bandwidths is NONE.  In the other words, one bandwidth cannot be less than or equal to 200 nanometers and at the same time this bandwidth is between 300 nm and 1,100 nm.  
            For the purpose of examination, the claims are interpreted in view of the objections/rejections indicated above as follow: “wherein the spectral working band has a bandwidth less than or equal to 200 nanometers (nm), [and] or wherein the spectral working band is comprised between 300 nm and 1,100 nm.”  
           Appropriate correction is required. 

Double Patenting
5.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.          Claims 16-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of De Nisco et al. (U.S. Patent No. 11,105,614).  Hereafter, “De Nisco ‘614”.
As to claim 16, De Nisco ‘614 teaches: 
source configured to emit electromagnetic radiation, in at least one first spectral band, in order to project a beam of the electromagnetic radiation onto the at least one painted surface to be inspected, (claim 1, lines 1-7),
a video camera sensitive in at least one second spectral band and configured to obtain images of the at least one painted surface to be inspected in a zone where the beam of the electromagnetic radiation emitted by the source is projected, (claim 1, lines 18-21); and
a diffuser configured to intercept at least part of the electromagnetic radiation emitted by the source and to make more homogeneous a spatial distribution of intensity of the electromagnetic radiation over the at least one painted surface to be inspected, (claim 1, lines 23-29);
wherein a spectral working band of the device is the at least one first spectral band if the at least one first spectral band is entirely contained within the at least one second spectral band, wherein the spectral working band of the device is the at least one second spectral band if the at least one second spectral band is entirely contained within the at least one first spectral band, and wherein the spectral working band of the device is an intersection of the at least one first spectral band and the at least one second spectral band if the at least one first spectral band overlaps the at least one second spectral band, (claim 1, lines 8-17), 
wherein the spectral working band has a bandwidth less than or equal to 200 nanometers (nm), and wherein the spectral working band is comprised between 300 nm [and] or 1,100 nm, (claim 2).

As to claim 17, De Nisco ‘614 teaches in claim 3.
As to claim 18, De Nisco ‘614 teaches in claim 4.
As to claim 19, De Nisco ‘614 teaches in claim 12.
As to claim 20, De Nisco ‘614 teaches in claim 5.
As to claim 21, De Nisco ‘614 teaches in claim 6.
As to claim 22, De Nisco ‘614 teaches in claim 7.
As to claim 23, De Nisco ‘614 teaches in claim 8.
As to claim 24, De Nisco ‘614 teaches in claim 11.
As to claim 25, De Nisco ‘614 teaches in claims 15, 21.
As to claim 26, De Nisco ‘614 teaches in claims 6, 21.
As to claim 27, De Nisco ‘614 teaches in claims 17, 18.
As to claim 28, De Nisco ‘614 teaches in claims 9, 10.
As to claim 29, De Nisco ‘614 teaches in claims 8, 9.
As to claim 30, De Nisco ‘614 teaches in claims 14, 17.
As to claim 31, De Nisco ‘614 teaches
source configured to emit electromagnetic radiation, in at least one first spectral band, in order to project a beam of the electromagnetic radiation onto the at least one painted surface to be inspected, (claim 1, lines 1-7);
a video camera sensitive in at least one second spectral band and configured to obtain images of the at least one painted surface to be inspected in a zone where the beam of the electromagnetic radiation emitted by the source is projected, (claim 1, lines 18-21);
a diffuser configured to intercept at least part of the electromagnetic radiation emitted by the source and to make more homogeneous a spatial distribution of intensity of the electromagnetic radiation over the at least one painted surface to be inspected, (claim 1, lines 23-29); and
an intensity alternator configured to intercept, after the diffuser, the electromagnetic radiation emitted by the source and to generate, on the at least one painted surface to be inspected, a spatial arrangement of the electromagnetic radiation comprising high-intensity electromagnetic radiation zones alternating with low-intensity electromagnetic radiation zones, (claim 1, lines 30-34);
wherein a spectral working band of the device 1s the at least one first spectral band if the at least one first spectral band is entirely contained within the at least one second spectral band, wherein the spectral working band of the device is the at least one second spectral band if the at least one second spectral band is entirely contained within the at least one first spectral band, and wherein the spectral working band of the device is an intersection of the at least one first spectral band and the at least one second spectral band if the at least one first spectral band overlaps the at least one second spectral band, (claim 1, lines 8-17),
wherein the spectral working band has a bandwidth less than or equal to 200 nanometers (om), [and] or wherein the spectral working band is comprised between 300 nm and 1,100 nm, (claim 2).

As to claim 32, De Nisco ‘614 teaches in claim 1, lines 38-40.
As to claim 33, De Nisco ‘614 teaches in claim 19.
As to claim 34, De Nisco ‘614 teaches in claim 20.
As to claim 35, although De Nisco ‘614 does not teach in the claims the limitation the high-intensity electromagnetic radiation zones and an adjacent one of the low-intensity electromagnetic radiation zones is substantially stepped, the modification involves only routine skill in the art.
.
Allowable Subject Matter
7.	Claims 1-15 have been cancelled.
8.	Claims 16-35 would be allowable if the objection and rejection under Double Patenting were overcome.
9.         The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 16, 31. 
10.          As claims 16, 31, the prior art of record taken alone or in combination, fails to disclose or render obvious a device for detecting painting defects on at least one painted surface to be inspected, the device comprising to project a beam of the electromagnetic radiation onto the at least one painted surface to be inspected, to obtain images of the at least one painted surface to be inspected in a zone where the beam of the electromagnetic radiation emitted by the source is projected; and a diffuser configured to intercept at least part of the electromagnetic radiation emitted by the source and to make more homogeneous a spatial distribution of intensity of the electromagnetic radiation over the at least one painted surface to be inspected; wherein a spectral working band of the device is the at least one first spectral band if the at least one first spectral band is entirely contained within the at least one second spectral band, wherein the spectral working band of the device is the at least one second spectral band if the at least one second spectral band is entirely contained within the at least one first spectral band, and wherein the spectral working band of the device is an intersection of the at least one first spectral band and the at least one second spectral band if the at least one first spectral band overlaps the at least one second spectral band, wherein the spectral working band has a bandwidth less than or equal to 200 nanometers (nm), [and] or wherein the spectral working band is comprised between 300 nm and 1,100 nm; in combination with the rest of the limitations of claims 16 and 31.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
November 18, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877